BY THE COMMISSION.
By petition filed with this commission, Yellow Cab Company of Tampa, Inc. sought this Commission’s approval to become a self-insurer pursuant to Section 323.06, Florida Statutes, and Rule 25-5.32, Florida Administrative Code. After filing, the staff of this commission thoroughly reviewed the request of the petitioner and the attached documentation and determined that the petitioner did not meet the minimum requirements of our rules. Specifically they could not show a continued net worth sufficient to reasonably protect the public against loss or damage. The petitioner was advised of that by this commission and on several subsequent occasions they have sought other means of becoming a self-insurer or partial self-insurer or some combination thereof.
In the latest series of filings the petition requests this commission to accept certificates of deposit in an amount of $50,000, which are now on file with this commission, together with a personal guarantee from the principal investor in the company. They have also submitted proof that they are qualified as self-insurer with the Bureau of Financial Responsibility and that they have excess coverage for amounts in excess of $25,000 and an umbrella coverage for amounts over $100,000.
*155In this particular case and in this case alone, we are of the opinion that the company should be permitted to file certificates of deposit together with the other information submitted in lieu of insurance or self-insurer status. At this point it would be appropriate to note that we are still of the opinion that the petitioner does not and cannot qualify as a self-insurer and what we propose to permit them to do is to file bonds in lieu of insurance as provided by Section 323.06. We believe that the public would be adequately protected after the following are met —
1) Petitioner file and maintain certificates of deposit in an amount of $100,000. Presently on file with this commission are certificates of deposit in the amount of $50,000.
2) Petitioner maintains its excess coverage and file proof of excess coverage with this commission. Failure to either maintain or have on file the proof required will subject the authority which we propose to grant herein to immediate cancellation and would Require filing of the necessary insurance.
3) Petitioner continue to maintain its self-insurer status with the Bureau of Financial Responsibility. Again failure to qualify there will subject their authority granted by this order to immediate cancellation.
We also note that the principal of this company has filed with the commission a personal guarantee and while we do not recognize this individual as a licensed bonding agency a guarantee will be on file with the commission.
While we are not ordering this, it is suggested that the company maintain an additional account for the deposit of funds which would cover any accidents which they may have in addition to the certificates of deposit which they have on file with the commission. We also believe that the company should submit such reports as may be necessary for the commission to determine that they are in compliance with the provisions of this order on such basis as the commission staff may require.
During the recent past this commission has received numerous requests to become self-insurers. At the present time various departments of this commission are studying the entire question of self-insurer status and since this study is going forward we propose to restrict the authority' granted here so as to provide that when the results of the study are known we can return to this order and make such adjustments as are necessary.
*156In consideration of the foregoing, it is ordered that the petition of Yellow Cab Company of Tampa, Inc., P. O. Box 1748, 502 N. Oregon Avenue, Tampa, Florida 33601, be and the same is granted and they are permitted to file certificates of deposit in lieu of insurance subject to the conditions set out hereinabove.
It is futher ordered that the commission specifically retains its jurisdiction of this order so that it may be revisited upon completion of the study of self-insurer provisions now going forward for the purpose of making any changes in the requirement which may be necessary.
It is further ordered that should petitioner fail to comply with any of the requirements of this order or should it be made to appear that they are not in a position such as they should be to continue this status, the authority granted herein shall be subject to immediate cancellation and petitioner will be required to comply in full with insurance requirements of this commission.